Citation Nr: 9903831	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  94-26 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for osteoarthritis of 
the left hip secondary to
service-connected right ankle disability.

2. Entitlement to service connection for a bilateral knee 
disorder secondary to 
service-connected right ankle disability.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine secondary to service-connected 
right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant had more than 20 years continuous active duty 
from January 1956 until his retirement from military service 
in February 1976.


FINDINGS OF FACT

1.   Service connection is in effect for multiple residuals 
of a right ankle injury.

2.   A bilateral knee disability was not present in service, 
and there is no competent medical evidence linking any 
current bilateral knee disorder to service or to disease or 
injury of service origin.

3.  There is substantial medical evidence tending to show 
that left hip impairment has resulted from the service-
connected right ankle disability. 

CONCLUSIONS OF LAW

1. The claim of service connection for a knee disability is 
not well grounded.  38 U.S.C.A.§  5107 (West 1991)
2.   Left hip arthritis is the result of the service-
connected right ankle disability.  38 U.S.C.A. 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303. 3.310 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a disability was incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
be entitled to service connection for disease or disability 
on a secondary basis, the evidence must reflect that the 
claimed disease or disability is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. 
§ 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by the or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 488 (1995). 

The appellant contends that he developed disorders of the 
left hip, knees, and back due to his service-connected right 
ankle disability.  Specifically, he maintains that his right 
ankle disability caused him to ambulate with an altered gait.  
He further asserts that he experienced pain and instability 
associated with the right ankle which caused the ankle to 
give way, resulting in several falls. 

During VA outpatient evaluation in March 1990, the appellant 
reported that he ambulated favoring his left side since his 
in-service accident.  Another March 1990 clinical report 
indicated that the appellant complained of left foot pain, 
which he believed to be due to his favoring his left side 
since a car accident that resulted in a fracture of the right 
knee.  

On VA examination in April 1990, the appellant reported 
subjective complaints of left knee pain.  Examination was 
negative for any clinical findings relative to the knee.

The appellant filed a claim for worker's compensation 
benefits in April 1990.  In that application, the appellant 
reported that he sustained an injury to the left ankle while 
performing duties in conjunction with his job as a city 
employee.

In March 1992, more than 16 years following his release from 
service, the appellant filed a claim of entitlement to 
service connection for multiple disabilities claimed as 
secondary to his service-connected right ankle disability.  

Private medical examination reports generated in connection 
with the worker's compensation claim were submitted for 
consideration in this matter.  The Board has evaluated this 
medical evidence in detail.  

An August 1985 report indicated that the appellant reported 
symptoms associated with his right ankle disorder.  It was 
noted that he also reported that his ankle frequently "turned 
in" causing him to fall.  There were no findings relative to 
the lumbar spine, hips, or knees noted in this report.

A March 1990 clinical report indicated that the appellant 
complained of left foot pain, which he believed to be related 
to his favoring his left side since an automobile accident 
that resulted in a right knee fracture.  The diagnostic 
impression was subluxed cuboid possibly due to favoring the 
injured side, and flat feet.

An October 1991 orthopedic medical report indicated that the 
appellant reported he began to notice pain in his left hip 
upon prolonged walking while at work, approximately six 
months earlier.  He indicated that his employment duties 
required almost constant walking as well as some climbing.  
The appellant reported that he was previously diagnosed with 
a cartilage problem, for which medication was prescribed.  
The appellant was evaluated with advanced arthritis of the 
lumbar spine; inflammatory process with osteoarthritis of the 
left hip; chondromalacia of the patella with early 
degenerative changes of the patellofemoral joint, 
bilaterally.  The physician determined that the appellant had 
pre-existing osteoarthritis of the left hip, which he 
indicated was asymptomatic and non-disabling.  It was noted 
that due to the arduous nature of the appellant's work 
activities, the arthritic condition of the left hip was 
accelerated.  In that regard, it was noted that the 
appellant's work duties required lifting and moving equipment 
and supplies weighing up to 50 pounds, frequent twisting 
movements, and climbing and walking on slopes or uneven 
ground.  The examiner did state that the left hip arthritis 
was "related" to prolonged walking at work and "protecting 
his right ankle with an abnormal gait."

A private medical report, dated in January 1992, indicated 
that the appellant complained of continued pain involving the 
left hip, with intermittent low back pain.  The physician 
noted that the appellant reported a history of falling a 
"half dozen" times, and that the appellant believed that 
these falls were attributable to his right ankle disorder.  
The appellant denied any injuries associated with the 
reported falls.  He reported that he first noticed the onset 
of left hip pain in March 1991.  The appellant was evaluated 
with left hip degenerative osteoarthritis with osteophytes, 
loss of joint space, and limited motion causing limitation of 
activities.  It was the physician's determination that 
clinical findings on examination were non-industrial in 
nature and "quite clearly related to naturally progressive 
degenerative changes" unrelated to his employment.  The 
physician further opined that there was only a remote chance 
that the appellant's altered gait could account for the 
extent of degenerative changes observed on x-ray studies.

An August 1992 orthopedic medical report noted that the 
appellant's employment required standing and walking 
throughout his shift.  The report noted that the appellant 
reported a history of his ankle giving way, and the onset of 
left leg problems some two or three years earlier.  It was 
further noted that the appellant favored his left side.  The 
report referenced a diagnostic impression of chronic 
residuals status post osteoarthritis of the left hip.  The 
physician opined that this condition was aggravated by the 
right ankle disorder "since [the appellant] indicates that he 
had always been shifting his weight to the left hip."  It was 
further the physician's assessment that the appellant's work 
activities contributed to the aggravation of his condition.  
In a March 1994 report, this physician noted that the 
appellant had undergone a total hip replacement in March 
1993.  It was noted that the appellant reported some 
improvement in his symptoms, but indicated that he 
experienced continued problems with repetitive and prolonged 
activity.  The diagnostic impression was chronic residual 
status post total hip replacement.  The physician observed 
from reviewing medical records back to 1992 that the veteran 
had been "having  problems regarding the left hip secondary 
to shifting weight because of a recurrent ankle injury.

The record reflects that the appellant underwent further 
surgical treatment of his right ankle disability in June 
1994.

It was contended by the appellant during a November 1994 
hearing, that his claimed orthopedic conditions were due to 
his altered gait.  It was maintained that this circumstance 
resulted in abnormal wear of multiple joints.  It was 
asserted that the appellant's degenerative process was not 
age-related, rather it was the manifestation of disease 
process related to traumatic injury.  The appellant was 
unable to recall when his symptoms involving the left hip, 
back, and knees began.  His earliest recollection was that he 
became symptomatic in 1991.  At that time, he experienced 
left leg pain, extending into his hip and groin area.  He 
recalled that he dragged his leg when walking.  The appellant 
reported that he was employed at the airport during this 
period.  He indicated that he was currently employed in the 
same capacity, but was presently on limited duty due to his 
hip condition.  The appellant indicated that he was variously 
employed in positions performing light construction, 
gardening, and farming following his release from service.  
He indicated that he had been employed as a 
gardener/maintenance worker at the airport for eight years.  
He noted that his duties at the airport involved walking the 
perimeter of the buildings to pick up trash three to four 
times daily, and lifting.  He indicated that he had not had 
any accidents since his in service injury.  He noted that he 
had fallen on occasions when his leg gave way, but only 
reported one or two such incidents.  The appellant stated 
that he received medical treatment as needed for his hip and 
ankle condition, but noted that was evaluated at least yearly 
for these disorders.

The record discloses that the appellant underwent further 
surgery to his right ankle in August 1995, and February 1996.

An August 1996 general medical report indicated that the 
appellant was no longer employed at the airport.  It was 
noted that his employment there was discontinued in April 
1994, when his supervisor determined that the appellant was 
no longer able to perform his job.  It was noted that the 
appellant reported a history of falls on the job, but 
indicated that he only reported one incident in approximately 
1992.  There was no specific injury referenced relative to 
this incident.  The appellant reported that the city had 
accepted liability in his worker's compensation claim.  
During the course of this evaluation, the appellant reported 
that he sustained a fracture of his right knee during a 
motorcycle accident during service, that the injury went 
undiagnosed, and later developed into arthritis in the right 
knee.  On examination, the appellant complained of right and 
left knee pain.  He reported improvement with his left hip 
pain since undergoing the total hip replacement.  The 
appellant was evaluated with degenerative joint disease of 
the left hip, status post-total hip replacement.  The 
physician indicated that the exact etiology of the 
appellant's left hip problem was unclear.  In that regard, 
the physician noted that he was unable to determine whether 
there were any precipitating factors regarding the 
appellant's employment at the airport which caused the left 
hip problem.  The veteran related to the examiner his belief 
that the left hip problems were a result of his having to put 
undue stress on the left hip because of problems with his 
right ankle.  The physician declared that "this seems 
entirely plausible."

A private orthopedic report, dated in August 1996, indicated 
that the appellant reported that his April 1990 accident 
occurred as a result of his ankle giving way.  It was noted 
that the appellant reported that he served as a paratrooper 
during service, and had over 200 jumps from aircraft.  He 
reported a history of right ankle injury, and a history of 
walking abnormally for years, favoring his right side.  He 
also reported that tension in the left hip developed into 
degenerative changes, with subsequent back pain.  The 
appellant was evaluated with chronic low back sprain/strain 
with degenerative disc disease, and advanced arthritis; and 
total hip replacement.  In his clinical assessment, the 
physician indicated that most of the damage to the 
appellant's left hip, ankle, and low back "were mostly done 
in service," resulting in total hip replacement, and right 
ankle surgeries.  The physician opined that the majority of 
the appellant's disability should be apportioned to non-
industrial injuries he sustained.

The appellant underwent VA orthopedic examination in June 
1997.  The medical examination report indicated that the 
appellant reported a history of a right ankle injury in 
service.  The appellant indicated that he continued to 
experience pain.  He reported that he experienced periodic 
pain and instability of the ankle, resulting in falls.  
Regarding his airport employment, the appellant reported that 
he performed repetitive lifting, carrying, standing, and 
walking with a lot of manual labor duties.  He reported that 
his left hip pain had its onset in 1990, and later increased 
in severity.  He indicated that he sought treatment at VA in 
1993, when he began dragging his left foot.  Severe 
degenerative osteoarthritis of the left hip was reportedly 
diagnosed at that time.  He related that treatment for this 
condition enabled him to continue working at that time.  The 
appellant reported that he fell due to pain and instability 
associated with the right ankle.  These falls were reportedly 
often "unwitnessed," and were not reported.  He noted that he 
fell once or twice each week.  It was noted that the 
appellant retired due to disability in March 1995.  Regarding 
the right ankle disability, it was noted that the appellant 
sustained an injury during service, and underwent four 
surgeries following service.  The appellant reported a 
history of parachute jumps, but did not recall any severe 
injury to the knees or hips.

In his assessment, the examiner noted that the appellant 
probably sustained a proximal right fibula fracture at the 
time of his in-service motorcycle accident.  It was noted, 
however, that the knee was evaluated to be well healed when 
reviewed in connection with prior worker's compensation 
examinations.  It was noted that the appellant reported the 
onset of his back pain as approximately 1987, and that this 
condition was evaluated as back strain/sprain.  Relative to 
the left hip condition, the appellant indicated that his 
symptoms had their onset in 1990, resulting in abnormal 
posture when walking.  It was noted that the appellant 
reported that this condition did not cause much pain when 
working, and did not prevent him from working.  The appellant 
was evaluated with degenerative arthritis of the left hip 
with total hip replacement, mild limitation of motion due to 
replacement; degenerative disc disease and idiopathic 
skeletal hyperostosis of the lumbar spine with subsequent 
mild limitation of motion; mild degenerative osteoarthritis 
of both knees with mild limitation of motion, bilaterally.

Regarding the etiology of these disorders, the examiner 
indicated that the onset of symptoms relating to the left hip 
was too remote from service for there to be any reasonable 
causation or service connection.  Degenerative changes in the 
left hip were noted to be most likely due to age and wear-
and-tear subsequent to service, in addition to possible 
aggravation by the appellant's employment.  It was further 
the examiner's opinion that the conditions referable to both 
knees was likewise not service related for the same reasons 
as noted regarding the hip disorder.

In support of his contentions regarding the degenerative 
disease process affecting the joints due to his history of 
abnormal ambulation attributable to his service-connected 
right ankle disability, the appellant submitted medical text 
material concerning osteoarthritis in October 1997.

During a September 1998 hearing, the appellant reiterated his 
contentions regarding the etiology of his claimed left hip, 
bilateral knee, and back conditions.  Generally, the 
appellant stated that he ambulated with an altered gait due 
to his right ankle disability, bearing his weight on his left 
side.  He recounted that he fell on his left side due to the 
right leg giving way.  He indicated that he began to fall due 
to instability of the right ankle in 1984 or 1985.  He 
indicated that he utilized a cane and brace for his right 
ankle.  When queried, the appellant indicated that his 
claimed disabilities of the knees and back were not part of 
his worker's compensation claim.  He attributed these 
disorders to activities performed during his period of 
military service.

Analysis

In evaluating this claim, the Board has reviewed the lay 
statements provided by the appellant.  Lay medical assertions 
to the effect that the appellant's bilateral knee disability 
is related to his service-connected disability have scant 
probative value. 
Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this appeal, there is no competent evidence linking a knee 
disorder to service or to a service-connected disability.  In 
fact, the VA examiner in June 1996 specifically opined that 
the claimed knee disorders were too remote to service to have 
been reasonably related to the in service right ankle injury.  
It was the examiner's finding that the appellant's orthopedic 
conditions were attributable to a degenerative process 
associated with age and use, and that this condition was 
aggravated by the appellant's employment. 

As indicated, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court of Veterans Appeals held that "when aggravation of a 
veteran's non-service connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  The Board 
notes that under the criteria created in Allen for awarding a 
grant of secondary service connection by way of aggravation, 
the record must show both (1) that the service connected 
disability aggravated (increased in severity) an 
independently arising non-service connected disability and 
(2) that there is competent medical evidence establishing a 
quantum of identifiable additional disability attributable to 
that aggravation.

Regarding the left hip disability, the Board notes that 
medical opinion evidence of record is not in agreement 
regarding the etiology of the claimed hip disorder.  In this 
respect, the Board notes that there are references in some 
medical reports which support a relationship between the left 
hip disorder and the service-connected right ankle 
disability.  In this context, the August 4, 1992, medical 
report indicated a definite causal relationship between the 
left hip condition and the right ankle disability.  In 
addition, the medical reports of October 16, 1991, March 10, 
1994, August 3, 1996, and August 5, 1996, each tend in one 
form or another to find an etiological relationship between 
the right ankle impairment and the left hip disability.  It 
is also undeniably true that other physicians, e.g., the VA 
examiner in June 1996,  have seen it differently.  The 
evidence is plainly in conflict.  Under such circumstances, 
the veteran prevails.  38 U.S.C.A. § 5107(b).  Left hip 
arthritis was the result of the effects over time of the 
multiple right ankle disorders. 


ORDER

Service connection for a bilateral knee disability secondary 
to the service-connected right ankle disability is denied.

Service connection for left hip arthritis secondary to the 
service-connected right ankle disability is granted.


REMAND

In essence, the appellant contends that he developed a back 
disorder because of an altered gait resulting from his 
service-connected right ankle disability.  As indicated 
earlier, the United States Court of Veterans Appeals (Court) 
has held that where aggravation of a veteran's non-service 
connected disorder is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  On private medical 
examination in August 1996, the appellant was evaluated with 
chronic low back sprain/strain with degenerative disc 
disease, and advanced arthritis, which the physician opined 
to be residual impairment related to the in-service accident.  
The appellant underwent a VA examination in June 1997 to 
determine whether an etiological relationship existed between 
the claimed orthopedic disorder and the appellant's period of 
service.  The  examination report did not refer to the 
etiology of the low back disorder.

It is the opinion of the Board that a contemporaneous and 
thorough VA examination and medical opinion would assist the 
Board in clarifying the nature of the appellant's low back 
disability and would be instructive with regard to the 
appropriate disposition of the issue submitted for appellate 
consideration.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The appellant should be afforded a VA 
orthopedic examination in order to determine 
the nature and etiology of his back 
disability.  It is essential that the claims 
folders and a copy of this remand be provided 
to the examiner for review in conjunction 
with the examination.  All necessary testing, 
to include specialized studies, should be 
performed, and the results reported in 
detail.  It is requested that the examiner 
render an opinion whether the service-
connected right ankle disability caused or 
aggravated any back disorder diagnosed.  A 
complete rationale should be provided for any 
opinion expressed.

2.  Upon completion of the above, the RO 
should review the examination report to 
ensure that it fully comports with this 
remand, to include all of the requested 
findings and opinions.  If not, the report 
should be returned to the examiner for the 
appropriate corrective action.

3.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for degenerative disc disease of 
the lumbar spine in light of Allen v. Brown, 
7 Vet. App. 439 (1995).

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided with a supplemental 
statement of the case and a reasonable opportunity in which 
to respond.  The case should then be returned to the Board 
for further appellate review, if otherwise in order.  

The purpose of this remand is to obtain clarifying data.  The 
Board intimates no opinion, legal or factual, as to the 
ultimate disposition of this issue.  The appellant need take 
no action until otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

